IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

HATTIE P. REID,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3152

HABITAT FOR HUMANITY OF
JACKSONVILLE,

      Appellee.

_____________________________/

Opinion filed February 25, 2015.

An appeal from the Circuit Court for Duval County.
Aaron K. Bowden, Judge.

Hattie P. Reid, pro se, Appellant.

Susan V. Warner of Nelson Mullins Riley & Scarborough LLP, Jacksonville, for
Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, CLARK, and ROWE, JJ., CONCUR.